Affirmed and Opinion filed December 19, 2002








Affirmed and Opinion filed December 19, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00490-CR
____________
 
MARY ANN JONES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 85th District Court
Brazos County, Texas
Trial
Court Cause No. 29,222-F-85
 

 
M E M O R A N D U M  O P I N I O N
Appellant entered a guilty plea to the offense of theft of
less than $1,500.00, enhanced by two prior theft convictions.  The trial court conducted a punishment
hearing, and on April 15, 2002, sentenced appellant to confinement for two
years in a state jail facility. 
Appellant then filed a written notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes that
the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396
(1967), presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced. 
See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and no motion to review the record or pro
se response has been filed.
We agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record. 
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed December 19, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R.
App. P. 47.3(b).